DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. The Iaccino reference still applies although may rejections have been modified due to the amendments. The Double Patenting warning of claim 10 remains as it now encompasses the same limitations of claim 1.
Applicant asserts on page 9 of the Remarks that Iaccino fails to disclose that increasing concentration of the CO2 in the feed suppresses the solid-carbon formation in the dry reformer vessel as amended. The Examiner respectfully disagrees. Iaccino acknowledges in paragraph 83 as cited that an increase of CO2 in the feed is favorable but also acknowledges that higher levels of CO2 deposit coke. Thus, Iaccino discloses increasing CO2 levels while suppressing coke deposition to a point. In the instant invention, paragraph 55 of the Specification discloses that the CO2 concentration is preferably at least 66%. Iaccino discloses CO2 concentrations of 5:1 CO2:hydrocarbon or 80% (again, paragraph 83). Since Iaccino discloses suppressing soot formation at the same concentration as disclosed then it maintains the same properties.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iaccino (US 2008/0021251 A1).
Regarding claim 1, Iaccino discloses a process comprising: providing methane and carbon dioxide to a dry reformer (paragraph 73); converting the methane and carbon dioxide in the reformer to produce syngas at pressures of up to 7,700 kPa (77 bar) (paragraph 82) and temperatures as low as 500 °C (paragraph 80); discharging the syngas from the reformer for downstream processes (paragraph 113); increasing concentration of carbon dioxide to 5:1 CO2:hydrocarbon in the feed to avoid coke deposition (paragraph 83). Since Iaccino discloses suppressing soot formation at the same concentration as disclosed in the instant specification (above 66%) then it maintains the same properties.
Regarding claim 3, Iaccino discloses that the reformer is fixed bed (paragraph 102) and that hydrogen in the form of water is added to the syngas to yield a higher hydrogen concentration (paragraph 147).
Regarding claim 4, Iaccino discloses that the reformer is multi-tubular (paragraph 78), specifying the molar ratio of hydrogen to carbon monoxide in the syngas (paragraph 26), and calculating the syngas composition for a downstream Fischer-Tropsch process (paragraph 17). An online instrument is inherent since it is necessary for measuring the achieved ratios.
Regarding claim 5, Iaccino discloses that fluidized bed reactors (paragraph 55).
Regarding claim 6, Iaccino discloses that the feed is less than 0.1% oxidant (paragraph 24) and detecting the presence of carbon deposits is based on modifying ratios (paragraph 83).
Regarding claim 7, Iaccino discloses a process comprising: providing methane and carbon dioxide to a dry reformer (paragraph 73); converting the methane and carbon dioxide in the reformer to produce syngas at pressures of up to 7,700 kPa (77 bar) (paragraph 82) and temperatures as low as 500 °C (paragraph 80); discharging the syngas from the reformer for downstream processes (paragraph 113); increasing concentration of carbon dioxide to 5:1 CO2:hydrocarbon in the feed to avoid coke deposition (paragraph 83). Since Iaccino discloses suppressing soot formation at the same concentration as disclosed in the instant specification (above 66%) then it maintains the same properties.
Regarding claim 8, Iaccino discloses that the feed is natural gas methane (paragraph 40), calculating the syngas composition for a downstream Fischer-Tropsch process (paragraph 17), and detecting the presence of carbon deposits is based on modifying ratios (paragraph 83).
Regarding claims 10 and 11, Iaccino discloses a process comprising: providing methane and carbon dioxide to a dry reformer (paragraph 73); converting the methane and carbon dioxide in the reformer to produce syngas at pressures of up to 7,700 kPa (77 bar) (paragraph 82) and temperatures as low as 500 °C (paragraph 80); discharging the syngas from the reformer for downstream processes (paragraph 113); increasing concentration of carbon dioxide to 5:1 CO2:hydrocarbon in the feed to avoid coke deposition (paragraph 83). Since Iaccino discloses suppressing soot formation at the same concentration as disclosed in the instant specification (above 66%) then it maintains the same properties. Dry reforming is by definition without steam and Iaccino discloses that the feed is less than 0.1% oxidant (paragraph 24).
Regarding claims 12 and 13, Iaccino discloses a hydrogen to carbon oxide ratio of 1:1 to 5:1 (paragraph 72). An online instrument is inherent since it is necessary for measuring the achieved ratios.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iaccino as applied to claims 1 and 7 above, respectively, and further in view of Klein (US 2013/0181169 A1).
Iaccino discloses modifying concentration of carbon dioxide to 5:1 CO2:hydrocarbon in the feed, that coke formation occurs on the catalyst (paragraph 83), and that the catalyst support is a solid oxide (paragraph 112). Dry reforming is by definition without steam and Iaccino discloses that the feed is less than 0.1% oxidant (paragraph 24). Iaccino does not disclose a control means to do so. Klein—in an invention for a reformer system utilizing carbon dioxide in the feed—discloses a controller associated with a valve to control the flow of carbon dioxide to achieve the desired CO2:hydrocarbon ratio (paragraph 53). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a controller and valve in the invention of Iaccino to control the CO2 and achieve the desired ratio as suggested by Klein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725